EXHIBIT 10.61
     MEMORANDUM OF AGREEMENT made in Montreal this 29th day of July, 2008.

     
BETWEEN:
   
 
  ABITIBIBOWATER INC.,
herein represented by the Honorable Togo D. West, Jr., its Chairman of Human
Resources & Compensation Committee, duly authorized as he so declares;  

 
  (hereinafter referred to as the “Corporation”)
 
   
 
  - and -
 
   
 
  JOHN W. WEAVER,
Executive, residing in the City of Amelia Island, Florida;
 
   
 
  (hereinafter referred to as the “Executive”)

     WHEREAS the Executive is the Executive Chairman and a Director of the
Corporation; and
     WHEREAS there has been a Change of Control (as defined in the Current
Employment Agreement (hereinafter described)) of Abitibi-Consolidated Inc.
resulting from the merger of Abitibi-Consolidated Inc. and Bowater Inc.; and
     WHEREAS as a consequence of the aforesaid Change of Control the
responsibilities of the Executive have been modified; and
     WHEREAS agreement has been reached between the Executive and the
Corporation to the effect that the Executive shall retire as an employee of the
Corporation as at June 30, 2008 and that the Executive shall provide certain
consulting services to the Corporation; and

 



--------------------------------------------------------------------------------



 



-2-
     WHEREAS there are currently outstanding between the Executive and the
Corporation (which for all purposes of this Agreement includes all predecessors
of the Corporation, including Abitibi-Consolidated Inc.) numerous agreements and
plans relating to the Executive’s employment, compensation and other benefits to
which he is entitled, as well as other rights and obligations of the Executive
in respect of the Corporation, (collectively the “Employment Agreements”), which
Employment Agreements include the documents entitled or described as follows:

  •   Severance Compensation Agreement dated February 18, 2006 between
Abitibi-Consolidated Inc. and John W. Weaver (the “Current Employment
Agreement”);     •   Severance Compensation Agreement dated September 26, 1995
between Abitibi-Price Inc. and the Executive (the “Previous Employment
Agreement”);     •   Letter Agreement between Abitibi-Consolidated Inc. and the
Executive dated September 25, 2000 providing for certain severance entitlements
in the event of a Change of Control (the “Severance Agreement”)     •  
AbitibiBowater Inc. 2008 Equity Incentive Plan, adopted by Resolution dated 25,
2008 (the “Equity Plan”);     •   Abitibi-Consolidated Inc. Executive Deferred
Share Unit Plan (the “DSUP”);     •   Abitibi-Consolidated Inc. Restricted Share
Unit Plan, including Resolution of a Special Meeting of the Board of Directors
of Abitibi-Consolidated Inc. dated January 26, 2007 (the “RSUP”);     •  
Abitibi-Consolidated Inc. Stock Option Plan dated (the “Stock Plan”);     •  
Abitibi-Consolidated U.S. Supplemental Executive Retirement Plan (SERP) (the
“SERP”); and     •   Annual Incentive Plan of AbitibiBowater Inc. adopted by the
Board of Directors on March 25, 2008 (the “Annual Incentive Plan”).

     WHEREAS agreement has been reached between the Corporation and the
Executive regarding the terms of the Executive’s termination of employment with
the Corporation and related matters, including the agreement of the Executive to
provide certain consulting services to the Corporation following his termination
of employment, the whole in accordance with the terms hereinafter set forth.
     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE PARTIES HERETO
COVENANT AND AGREE AS FOLLOWS:
1.      Preamble: The preamble to this Agreement shall constitute an integral
part hereof and as such shall be binding upon the Parties hereto.

 



--------------------------------------------------------------------------------



 



-3-
2.      Termination of Employment: The Corporation and the Executive mutually
agree that the Executive’s employment with the Corporation shall terminate
effective June 30, 2008 (the “Termination Date”). The Executive agrees to
execute all such resignations and other documents as may be required in order to
give full force and effect to the foregoing, including without limitation
resignations as at the Termination Date as an Officer of the Corporation, its
subsidiaries and affiliates and as a Director of such subsidiaries and
affiliates.
3.      Consulting Agreement: The Corporation has requested the Executive, and
the Executive has agreed, to provide consulting services to the Corporation for
a term commencing July 1, 2008 and terminating March 31, 2009, the whole in
accordance with the terms of a consulting agreement (the “Consulting Agreement”)
being executed concurrently with the execution hereof.
4.      Ongoing Relationship: The Executive agrees to remain a Director of the
Corporation until March 31, 2009 and to assume the position of Non-Executive
Chairman of the Corporation from the Termination Date until March 31, 2009, at
which date the resignation of the Executive as a Director and Non-Executive
Chairman of the Corporation shall take effect. The Executive acknowledges that
no additional compensation or other amounts shall be paid to him in
consideration for his acting as a Director as aforesaid other than what is
payable to him pursuant to this Agreement and the Consulting Agreement. In
consideration for the Executive acting as Non-Executive Chairman as aforesaid,
the Corporation shall pay to the Executive during such period as he acts in such
capacity a fee of CA$ 10,000 per month from the Termination Date until March 31,
2009.
5.      Compensation: The Corporation agrees to pay to the Executive the
following:

  (a)   In consideration for the termination of the Executive’s employment with
the Corporation as a consequence of the Change of Control, the Corporation shall
pay to the Executive US$ 460,000 as soon as practicable following the execution
of this Agreement plus US$ 607,923.61 on January 5, 2009;     (b)   As regards
all amounts to which the Executive may at any time be entitled, and all present
and future rights of the Executive, under the Corporation’s SERP (that is, the
Abitibi Consolidated U.S. SERP) (the “Plan”), the Corporation shall pay to the
Executive on January 5, 2009 a lump sum amount of US$ 13,983,171.39, being the
agreed aggregate present value and full entitlement of the Executive under such
Plan;     (c)   As regards the amount, if any, to which the Executive is
entitled under the Corporation’s Annual Incentive Plan for the 2008 calendar
year (with the exception of the Synergy Attainment Bonus to which the Executive
is entitled pursuant to Section 5 of such Annual Incentive Plan and which is
dealt with in sub-paragraph (d) below), the Corporation shall pay to the
Executive in one lump sum a prorated amount equal to eight twelfths (8/12) of
such annual entitlement, which amount shall be paid following the calculation
thereof in the ordinary

 



--------------------------------------------------------------------------------



 



-4-

      course at the same time as same is payable to other eligible employees of
the Corporation;     (d)   As regards the amount, if any, to which the Executive
is entitled under Section 5 (Synergy Attainment Bonus) of the Corporation’s
Annual Incentive Plan for the 2008 calendar year, the Corporation shall pay to
the Executive in one lump sum an amount equal to fourteen twelfths (14/12) of
such annual entitlement, which amount shall be paid following the calculation
thereof in the ordinary course at the same time as same is payable to other
eligible employees of the Corporation; and     (e)   The Corporation shall
reimburse to the Executive all reasonable expenses incurred by the Executive in
transporting his personal household effects from Montreal to a location of his
choosing in North America.

    All of the abovementioned amounts shall be subject to such withholdings and
other deductions at source as are required in order to fully comply with all
applicable law and regulations thereunder.

6.      Group Benefits: The Executive shall continue to receive until the
earlier of (i) three (3) years following the Termination Date or (ii) receipt of
equivalent benefits from a new employer, all group benefits including health,
dental, life other than disability insurance benefits on the scale provided by
the Corporation to the Executive at the Termination Date. After such three
(3) year period, the Executive will be eligible to such retiree benefits as are
in place at such time.
7.      Stock Plans: The Parties acknowledge that the Executive may have certain
rights under the Corporation’s DSUP, RSUP, Equity Plan and Stock Plan, which
rights shall be exercisable by the Executive in accordance with the provisions
thereof after taking into account the retirement of the Executive from his
employment as at the Termination Date.
8.      Repayment of Loans: The Parties acknowledges that the Executive is
indebted to the Corporation in the amount of CA$ 906,750 pursuant to the letter
agreement between Abitibi-Consolidated Inc. and the Executive dated
September 10, 1999, which amount shall be repaid by the Executive pursuant to
the Rules Respecting Employee Stock Purchase Loans, namely on June 30, 2009,
being one year following the Executive’s retirement from the Corporation.
9.      Confidential Information: The Executive agrees to keep confidential all
information of a confidential or proprietary nature concerning the Corporation,
its subsidiaries and affiliates and their respective operations, assets,
finances, business and affairs, and further agrees not to use such information
for personal advantage, provided that nothing herein shall prevent disclosure of
information which is publicly available or which is required to be disclosed
under appropriate statutes, rules of law or legal process.
10.     Non Competition: The Executive agrees that he will not for a period of
two (2) years commencing July 1, 2008, without written approval of the Board of
Directors, undertake or

 



--------------------------------------------------------------------------------



 



-5-
carry on, either alone or in partnership, or either on his own account or on
behalf of or as agent or employee or director of any person or persons, firm or
corporation (other than the Corporation), or be employed or interested or
engaged (other than as a holder of securities of not more than five percent (5%)
of the stock or equity of any corporation the capital stock of which is publicly
traded) in any business throughout the world that is in competition with that
carried on by the Corporation at the Termination Date. In consideration of the
Executive’s foregoing covenant not to compete, the Executive shall be entitled
to receive, and the Corporation shall pay to the Executive a cash amount equal
to US$ 2,948,905, less statutory deductions, payable January 5, 2009. In the
event of any breach by the Executive of his foregoing covenant to not compete,
the Executive shall be liable for all damages resulting therefrom including the
reimbursement of the foregoing cash payment.
11.      The Executive acknowledges and agrees that any default by him of his
obligations under this Agreement, including sections 9 and 10 hereof, shall
release the Corporation from any outstanding obligations hereunder and under the
Consulting Agreement, without prejudice to all other rights and recourses
available to the Corporation in the circumstances.
12.      Release: The amounts payable by the Corporation pursuant to the
provisions hereof represent payment in full of all amounts owing by, and the
fulfillment of all other obligations of, the Corporation, its subsidiaries and
affiliates to the Executive, including in respect of (i) the Executive’s
employment with the Corporation and the termination thereof, (ii) all pension,
benefit and stock plans of the Executive and (iii) all rights of the Executive
in respect of all of the foregoing. Accordingly, subject to the payment of the
amounts owing by the Corporation to the Executive pursuant to the terms hereof
and the Consulting Agreement and subject to such rights as the Executive may
have under the plans referred to in Section 7 hereof, the Executive hereby
irrevocably and unconditionally grants to the Corporation, its subsidiaries and
affiliates, and their respective directors, officers, employees and agents, a
full, final and unconditional release and discharge from and against any and all
claims, liabilities, losses, obligations and amounts of any and every nature
whatsoever, past, present and future, arising out of the Executive’s employment
with the Corporation and the termination hereof, including without limitation
severance pay, damages, penalties, rights under pension, stock option, benefit
and other plans, and any other amounts owing or other obligations pursuant to
the terms of the Employment Agreements and as a consequence of the termination
of the Executive’s employment with the Corporation.
     The foregoing release includes, but is not limited to, claims of wrongful
discharge or those arising under any purported contract, written or oral,
express or implied, under all applicable federal and state law in the United
States, the Fair Labor Standards Act, the State Overtime or Wage Payment Law and
all other federal, state, and local laws prohibiting employment discrimination
on account of age, race, sex, creed, national origin, or mental or physical
disability, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act (ADEA), the Rehabilitation Act,
the American With Disability Act (ADA) and the Family and Medical Leave Act
(FMLA), all as may be amended from time to time. The Executive acknowledges and
agrees that he is entering into this Agreement knowingly and voluntarily, has
been advised to consult with an attorney before

 



--------------------------------------------------------------------------------



 



-6-
signing this Agreement, understands he may take at least forty-five (45) days to
consider this Agreement before signing it, and has carefully read and fully
understands all the provisions of this Agreement and that he voluntarily enters
into this Agreement by signing below.
13.      Priority of this Agreement: This Agreement supersedes and takes
priority over the terms and conditions of all other agreements between the
Executive and the Corporation and its Affiliates, including without limitation
the Employment Agreements, all of which are terminated except where herein
expressly provided to the contrary.
14.      Entire Agreement: This Agreement constitutes the entire agreement
between the Parties hereto pertaining to the subject matter hereof. No amendment
or waiver of this Agreement shall be binding unless executed in writing by both
Parties hereto.
15.      Choice of Law: This Agreement shall be governed by and interpreted in
accordance with the laws of the Province of Québec and the courts of the
Province of Québec shall be the sole and proper forum with respect to any suits
brought with respect to this Agreement. The present Agreement has been drafted
in English at the request of the Parties. La présente entente a été rédigée en
anglais à la demande des parties.
16.      Binding on Successors: This Agreement shall be binding upon and shall
enure to the benefit of the respective permitted successors and assigns of the
Parties hereto. Subject to the express provisions hereof, this Agreement shall
enure to the benefit of and be enforceable by the Executive’s successors or
legal representatives but otherwise it is not assignable by the Executive. If
the Executive should die while any amounts are still required to be paid to the
Executive hereunder notwithstanding such death, all such amounts shall be paid
in accordance with the terms of this Agreement to the Executive’s estate unless
otherwise provided herein.
17.      Notices: Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be given by prepaid first-class
mail, by facsimile or other means of electronic communication or by
hand-delivery as hereinafter provided. Any such notice or other communication,
if mailed by prepaid first-class mail at any time other than during a general
discontinuance of postal service due to strike, lockout or otherwise, shall be
deemed to have been received on the fourth business day following the sending,
or if delivered by hand, shall be deemed to have been received at the time it is
delivered to the applicable address noted below either to the individual
designated below or to an individual at such address having apparent authority
to accept deliveries on behalf of the addressee. Notice of change of address
shall also be governed by this section. In the event of a general discontinuance
of postal service due to strike, lock-out or otherwise, notices or other
communications shall be delivered by hand or sent by facsimile or other means of
electronic communication and shall be deemed to have been received in accordance
with this section. Notices and other communications shall be addressed as
follows:

  (a)   If to the Executive:         John W. Weaver

 



--------------------------------------------------------------------------------



 



-7-

      8241 Residence Court
Amelia Island, Florida 32034     (b)   If to the Corporation:        
AbitibiBowater Inc.
1155, Metcalfe Street, Suite 800
Montréal (Québec) H3B 5H2         Attention: James T. Wright
Telecopier: (514) 394 2394

or to such other address as either Party may communicate by written notice to
the other.
18.      The Parties agree to execute upon request all such documents as may be
required from time to time in order to give full force and effect to this
Agreement.

         
 
  ABITIBIBOWATER INC.
 
       
/s/ John W. Weaver
  by   /s/ Togo D. West, Jr.
 
       
JOHN W. WEAVER
      The Honorable Togo D. West, Jr.
Chairman of Human Resources &
Compensation Committee
 
       
 
  ABITIBIBOWATER INC.
 
       
 
  by   /s/ James T. Wright
 
       
 
      James T. Wright
Senior Vice-President
Human Resources

 